In a proceeding pursuant to CPLR article 78 to review respondents’ determination denying petitioner’s application for compensatory time for overtime accrued while he was assigned *810to the detective division of the Police Department, City of Rye, petitioner appeals from a judgment of the Supreme Court, Westchester County (Dickinson, J.), dated July 16, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. The grievance filed by petitioner on August 29, 1980 sought essentially the same relief as that which respondents had denied on November 14, 1979. Insofar as petitioner’s second application was “analytically identical” to his prior unsuccessful application, it is being treated as a request for reconsideration (Matter of Qualey v Shang, 70 AD2d 619, 621). Such second application does not extend the four-month statutory period within which to seek review of an administrative determination (CPLR 217; Matter of De Millo v Borghard, 55 NY2d 216; Matter of Qualey v Shang, supra). Therefore, the proceeding was not timely commenced. Moreover, we find petitioner guilty of laches in having delayed for more than a year after leaving the detective division before making his initial claim. We have considered petitioner’s other contentions and find them to be without merit. Gibbons, J. P., Weinstein, Thompson and Niehoff, JJ., concur.